Citation Nr: 0906226	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Paget's disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1950 to 
December 1950 and from October 1951 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Paget's disease of the lumbar spine was not manifested in 
active service or within one year of service discharge, and 
the Veteran's current Paget's disease of the lumbar spine is 
not otherwise etiologically related to such service.


CONCLUSION OF LAW

Paget's disease of the lumbar spine was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's June 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A September 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All private treatment records identified by the Veteran have 
also been obtained.  Therefore, VA's duty to further assist 
the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA examination in 
September 2005 and August 2008.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including osteitis deformans 
(Paget's disease), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he suffers from Paget's disease of 
the lumbar spine that is etiologically related to his active 
service.  Specifically, he contends that his currently 
diagnosed disorder is related to hip and back pain 
experienced during service. 

Evidence of record reveals that the Veteran currently suffers 
from Paget's disease of the lumbar spine.  However, a 
preponderance of the competent, probative evidence of record 
in against an etiological link between the Veteran's current 
disability and his service or any incident therein.  While 
the Veteran contends he began to suffer hip and joint pain as 
early as the late 1950s (see July 2008 statement by the 
Veteran), the Board observes that service treatment records 
do not indicate the Veteran was diagnosed with a chronic bone 
or joint disorder.  In this regard, a January 1968 X-ray 
indicates normal bony structures of the hip.  Further, while 
a January 1973 treatment note indicates musculoskeletal pain, 
again, no diagnosis of a chronic disability was rendered.  In 
addition, the Board observes the Veteran has consistently 
denied a history of any swollen or painful joints or any bone 
or joint deformity of any kind.  See, e.g., Reports of 
Medical History dated October 1958, March 1964 and January 
1975.  Finally, a January 1975 Report of Medical examination, 
completed in conjunction with the Veteran's separation from 
active duty, indicates a normal musculoskeletal clinical 
evaluation.

The Board acknowledges a December 1967 record indicates a 
pre-operative diagnosis of extra mammary Paget's disease.  
However, the Board finds that this is not related to the 
Veteran's current disorder.  As will be discussed further 
below, this condition was later diagnosed as Bowen's disease, 
which is unrelated to and does not cause Paget's disease of 
the lumbar spine.  See September 2005 VA examination report.  
As such, the Board finds the Veteran did not suffer from 
Paget's disease of the lumbar spine (osteitis deformans) 
during active service.

The Board observes that, in the instant case, there is no 
evidence of continuity of symptomology since active service.  
Evidence of record indicates that the Veteran was first 
diagnosed with Paget's disease of the lumbar spine in 2004.  
This is more than 25 years since the Veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of Paget's disease weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Further, as the Veteran's Paget's disease was not manifest to 
a compensable degree within one year of the Veteran's 
separation from service, service connection may not be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the record contains a difference of 
opinion on whether the Veteran's currently diagnosed Paget's 
disease of the lumbar spine is etiologically related to his 
active service.  In this regard, the Veteran has submitted a 
February 2008 statement by Dr. Toussaint, a private 
physician.  In his statement, Dr. Toussaint opines that "one 
comes to the conclusion that [the Veteran's] Paget's disease 
could well have started while he was in the service - before 
1975."

However, VA examiners in September 2005 and August 2008 both 
concluded that the Veteran's current Paget's disease of the 
lumbar spine is less likely than not etiologically related to 
his active service.  In this regard, the September 2005 VA 
examiner noted that the Veteran was actually diagnosed with 
Bowen's disease in service, as opposed to extra mammary 
Paget's disease, and Bowen's disease does not cause Paget's 
disease.  Additionally, the August 2008 VA examiner took note 
that the Veteran was not diagnosed with Paget's disease until 
almost 30 years after his separation from service.  The 
examiner further noted that, while the term "Paget's 
disease" can apply to either the breast or the bone, they 
are actually separate and unrelated diseases.  As such, the 
VA examiner noted, even had the Veteran suffered from extra 
mammary Paget's disease during service, it would be unrelated 
to the Veteran's current disorder.  Neither VA examiner 
related the Veteran's current Paget's disease of the lumbar 
spine to his hip and back pain in service.

In deciding whether the Veteran's Paget's disease of the 
lumbar spine is etiologically related to his active service, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id; see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the favorable 
private physician's statement.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes Dr. Toussaint's 
statement does not indicate the Veteran's Paget's disease of 
the lumbar spine is at least as likely as not (50% 
probability) related to his active service.  Rather, the 
February 2008 statement merely indicates such a relationship 
is possible.  Further, Dr. Toussaint offers no rationale in 
support of his conclusion.  As such, this statement does not 
serve as probative evidence on which to grant service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
In comparison, the VA examiners' opinions were rendered after 
a review of the claims file, including the Veteran's 
pertinent medical records and history.  Further, each 
indicates that it is less likely than not the Veteran's 
current disorder is etiologically related to his active 
service, and cites clinical evidence of record in support of 
his opinion.  Thus, the Board finds that the VA examiners' 
September 2005 and August 2008 medical opinions are 
accordingly more probative than that rendered by Dr. 
Toussaint.

The Board acknowledges that the Veteran himself has claimed 
his current Paget's disease of the lumbar spine is 
etiologically related to hip and back pain experienced during 
service.  However, as a layman, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, both the September 2005 and August 2008 VA examiners 
found it less likely than not that the Veteran's Paget's 
disease of the lumbar spine is etiologically related to his 
active service.  While the Veteran has submitted a medical 
opinion in support of his claim, the Board finds that this 
opinion is not probative, as it is conclusory and not 
supported by the evidence of record.  There is no other 
competent medical evidence included in the record to support 
the Veteran's claim.  In addition, the absence of any medical 
records of a diagnosis or treatment for over 25 years after 
service is probative evidence against the claim for direct 
service connection.  Finally, service connection may not be 
presumed, as the Veteran's Paget's disease was not manifest 
to a compensable degree within one year of service discharge.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
Paget's disease of the lumbar spine, and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for Paget's disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


